                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                             )
                                                      )
                          Plaintiff,                  )
                                                      )
v.                                                    )       Case No. 19-CR-0103-CVE
                                                      )
RAMAR TREVELLE PALMS,                                 )
                                                      )
                          Defendant.                  )


                                       OPINION AND ORDER

        Now before the Court is plaintiff’s Motion in Limine (Dkt. # 20). Defendant is charged with

sex trafficking by means of force, fraud, or coercion (count one), attempted obstruction of sex

trafficking enforcement (count two), and retaliation against a witness, victim, or informant (count

three). Plaintiff asks the Court to prevent defendant from introducing evidence or making any

argument concerning M.W.’s sexual history, defendant’s alleged lack of criminal history, and the

punishment he would be facing if convicted.

        Plaintiff’s motion in limine asks the Court to exclude three categories of evidence, but

defendant responds only to plaintiff’s argument concerning the admissibility of alleged acts of sexual

behavior by M.W. Defendant apparently does not oppose plaintiff’s requests to exclude evidence

of defendant’s alleged lack of criminal history or the punishment faced by defendant, and the motion

in limine should be granted as to those issues. The key dispute is whether evidence of M.W.’s prior

sexual behavior, including prior acts of prostitution and her sexual behavior with defendant, should

be admissible at trial.
       Under Fed. R. Evid. 412(a), “evidence offered to prove that a victim engaged in other sexual

behavior” or “evidence offered to prove a victim’s sexual predisposition” is generally inadmissible

in any civil or criminal proceeding. Defendant argues that it would violate his constitutional rights

to exclude evidence of M.W.’s sexual behavior, and this evidence is admissible under an exception

to Rule 412. Fed. R. Evid. 412(b)(1)(C). Defendant references two general categories of evidence.

First, he argues that M.W. had prior experience in the commercial sex business, and he should be

permitted to offer evidence that M.W. had previously voluntarily engaged in commercial sex acts

to rebut the enticement element of count one. Dkt. # 36, at 2. Second, he intends to offer evidence

that M.W. voluntarily engaged in sexual activity with him as alternative explanation for certain

bruises or injuries that M.W. claims that she received in an altercation with defendant.

       The Tenth Circuit has acknowledged that Rule 412 “pits against each other two exceedingly

important values–the need to ‘safeguard the alleged [sexual assault] victim against the invasion of

privacy, potential embarrassment and sexual stereotyping that is associated with public disclosure

of intimate sexual details,’ and the need to ensure that criminal defendants receive fair trials.”

United States v. A.S., 939 F.3d 1063, 1071 (10th Cir. 2019). The Confrontation Clause guarantees

a defendant the right to cross-examine the witnesses against him, and a witness may be cross-

examined about prior sexual behavior if this evidence is “relevant and probative on a central issue”

of the charged offense. Id. at 1072 (quoting United States v. Powell, 226 F.3d 1181, 1198 (10th Cir.

2019)). This does not mean that a defendant is entitled to use a witness’ prior sexual behavior to

harass the witness or generally attack the witness’ character for truthfulness, and the defendant must

show that admission of the evidence is necessary under the Confrontation Clause. Id. at 1073. The




                                                  2
Confrontation Clause does “not mandate admission of irrelevant or general impeachment evidence.”

Id. at 1074.

       However, courts generally agree that evidence that a witness may have committed prior

commercial sex acts is not relevant to whether the sex acts at issue in the charged offenses were the

result of force, fraud, or coercion. See United States v. Haines, 918 F.3d 694, 697 (9th Cir. 2019)

(evidence of witness’s pre- or post-indictment prostitution activities had no relevance the sex

trafficking charges); United States v. Lockhart, 844 F.3d 501 (5th Cir. 2016) (evidence of pre- and

post-indictment acts of prostitution of witness has no bearing on whether the defendant caused the

witness to engage in commercial sex acts); United States v. Gemma, 818 F.3d 23, 34 (1st Cir. 2016)

(victim’s prior acts of prostitution had no bearing on whether the defendant forced the victim to

engage in commercial sex acts); United States v. Rivera, 799 F.3d 180, 185 (2d Cir. 2015) (evidence

of witness’ prior commercial sexual acts irrelevant to the issue of whether the defendant coerced

witness to work as prostitute). Defendant is essentially arguing that M.W. had a predisposition to

engage in commercial sex acts, but this evidence would be irrelevant to show whether defendant

coerced her to engage in such acts. Evidence of predisposition to engage in sexual acts is also

specifically prohibited under Rule 412(a)(2). Defendant should not permitted to cross-examine

M.W. about any prior commercial sex acts, because this would be irrelevant and offered only to

generally impugn her credibility. There may certain issues upon which M.W. has already given

sworn testimony in state court proceedings, and defendant may be permitted to impeach M.W. with

her prior testimony if she gives conflicting testimony in this case and plaintiff has opened the door

to testimony on those issues.




                                                 3
        Defendant also intends to offer evidence that he engaged in a consensual sexual relationship

with M.W. as alternative explanation for injuries that M.W. allegedly received in a January 9, 2019

incident that forms the basis for count three of the indictment. On January 9, 2019, defendant and

M.W. were engaged in an altercation at a local bar, and M.W. claims that defendant threw her on the

ground and threatened to kill her. Defendant claims that M.W. received injuries to her lips and neck

while engaging in consensual activity with defendant, and he should be permitted to offer this

evidence at trial. Dkt. # 36, at 2. In particular, M.W. allegedly testified at a state court hearing that

she received an “enormous hickey” from defendant sometime around January 9, 2019. Dkt. # 36,

at 10. Neither party has made an offer of proof concerning what injuries M.W. allegedly received

during the January 9, 2019 incident, and it is not clear that it would be relevant whether she had an

“enormous hickey.” For example, if M.W. had bruising on other parts of her body or face that were

wholly inconsistent with defendant’s alternative explanation, it would be irrelevant whether she had

an “enormous hickey” and he would be offering the evidence for an improper purpose. The fact that

she did or did not engage in consensual sexual activity with defendant is not relevant to any of the

charged offenses. At this time, it would be premature to rule on the admissibility of defendant’s

alternative explanation for M.W.’s injuries.

        Plaintiff’s motion to exclude evidence of M.W. prior sexual behavior is well supported by

legal precedent, but the facts of the case and the manner in which plaintiff presents its case will

impact what evidence is admissible. Plaintiff may open the door to certain evidence, such as M.W.’s

knowledge about the commercial sex industry, if it elicits testimony that she had no such knowledge

and this would conflict with her prior testimony in a state court proceeding. However, defendant’s

response suggests that he would broadly use evidence of M.W.’s prior sexual behavior to impugn


                                                   4
her character. Even if he is permitted to use certain evidence, this will likely be for a narrow purpose

that is either directly relevant to the charged offenses or to correct a misleading impression of M.W.

created by the testimony elicited by plaintiff.

       IT IS THEREFORE ORDERED that plaintiff’s Motion in Limine (Dkt. # 20) is granted

in part and denied in part: the motion is granted as to plaintiff’s request to exclude evidence of the

alleged lack of defendant’s criminal history and his potential punishment if convicted, but the motion

is denied as to plaintiff’s request to wholly exclude evidence of M.W.’s prior sexual behavior and

her sexual behavior with defendant.

       DATED this 5th day of November, 2019.




                                                   5
